  Case 18-31635       Doc 72      Filed 03/26/19 Entered 03/26/19 18:30:21            Desc Main
                                    Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

In re:                      )
                            )                         Case No. 14-32010
THE C.W. WILLIAMS COMMUNITY )                         Chapter 11
HEALTH CENTER, INC.         )
                            )
                            )
     Debtor                 )


                              APPLICATION TO EMPLOY ACCOUNTANT


         COMES NOW, the Debtor, by and through the undersigned counsel, and respectfully

request authority to employ Nelson Adesegha, located at 4917 Albemarle, NC 28205, as its

accountant and in support thereof, respectively shows unto the Court the following:

1. The Debtor filed a voluntary petition under Chapter 11 of the United States Bankruptcy

Code on October 31, 2018.

2. The Debtor desires to employ Nelson Adesegha, CFP (“Adesegha”) as the accountant for the

bankruptcy estate.

3. The Debtor has chosen Adesegha because he is experienced in matters of this nature and is

well qualified to perform the work required in this case. Services shall be rendered at hourly

rates between $100.00 per hour.

4. Adesegha does not hold an interest adverse to the estate.

5. Pursuant to 11 U.S.C. § 327(d) the employment of Adesegha would be in the best interest of

the estate. Moreover, the information will be relevant to the feasibility of the Debtor’s Plan of

Reorganization.

6. The following is a list of professional services to be rendered by Adesegha on behalf of the

Debtor.
     Case 18-31635     Doc 72      Filed 03/26/19 Entered 03/26/19 18:30:21           Desc Main
                                     Document     Page 2 of 3



         a. Preparation of annual corporate income tax returns;

         b. Financial reporting;

         c. Payroll accounting;

         d. General accounting needs of Debtor as they arise; and

         e. Prepare monthly bankruptcy reports.

7.    All accounting services, particularly the preparation of annual tax returns, and any

other general accounting needs of the Debtor will be paid for hourly.

8. The Debtor does not currently have an accountant and needs to employ Nelson Adesegha,

immediately, the Debtor asserts that failure to employ said accountant may result in irreparable

harm to the estate.

         WHEREFORE, the Debtor request authorization to employ Nelson Adesegha, CFP,

as Debtor’s accountant to perform appropriate professional services in connection with this case.

         This the 26th day of March, 2019.

                                                       The Lewis Law Firm, P.A.

                                                       s/Robert Lewis, Jr.
                                                       ROBERT LEWIS, JR.
                                                       Attorney for Debtors
                                                       NC Bar # 35806
                                                       434 Fayetteville Street, Suite 2330
                                                       Raleigh, NC 27601
                                                       Telephone: 919-719-3906
                                                       Facsimile: 919-573-9161
                                                       rlewis@thelewislawfirm.com
  Case 18-31635       Doc 72      Filed 03/26/19 Entered 03/26/19 18:30:21             Desc Main
                                    Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE

        I hereby certify that I this day have served a copy of this pleading upon the other parties to
this action by depositing a copy thereof in an envelope bearing sufficient postage in the United
States mail addressed to counsel for said parties, electronic case filing system or email, this 26th
day of March, 2019.



                                                      The Lewis Law Firm, P.A.

                                                      s/Robert Lewis, Jr.
                                                      ROBERT LEWIS, JR.
                                                      Attorney for Debtors
                                                      NC Bar # 35806
                                                      434 Fayetteville Street, Suite 2330
                                                      Raleigh, NC 27601
                                                      Telephone: 919-719-3906
                                                      Facsimile: 919-573-9161
                                                      rlewis@thelewislawfirm.com
       TO:

Bankruptcy Administrator (via ECF)

VR KING CNSTRUCTION, LLC (via e-mail)
